Status of Application
1.	Acknowledgment is made of the amendments filed 12/13/2021. Upon entering the amendments, claim 18 is canceled, claim 31 is added, and claims 16 and 24-25 are amended. Claims 1-17 and 19-31 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant and amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive glass, and applicant's arguments show that the glass of the amended claims, and the glass-based article of the instant claims, are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks are persuasive at showing that the previously applied prior art to Bookbinder et al in view of Amin et al does not teach or suggest each feature of the instantly claimed glass-based article, because while Amin teaches a glass comprising P2O5 in a range overlapping the corresponding range of the instant claims, and also a glass comprising Li2O in a range overlapping the instant range, Amin does not teach by way of exemplary embodiment or claim dependency a single glass that comprises both P2O5 and Li2O contents such that both ranges of the instant claims are overlapped. As such, Amin would not be able to be used by one of ordinary skill in the art to modify Bookbinder in order to have compositional features reading on the instant claim limitations. Further, the remarks are persuasive at showing that the broadly overlapping Li2O range taught by Amin would not render obvious the narrower Li2O range of the instant claims. A persuasive showing of criticality has been made for the narrower range of the instant claims, and thus the previously issued ground of rejection based on prima facie obviousness of overlapping ranges has been successfully overcome.
Regarding amended claims 16 and 24, applicant’s remarks are persuasive at showing that the added limitation to the substantial phase absence of phase separation is not taught or suggested by Bookbinder. Unexpected results in this regard have been shown, and thus the broadly overlapping compositional limitations as represented by the P2O5 range of Bookbinder in view of Amin would not result in the added property limitation of independent claims 16 and 24. 
Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-17 and 19-31 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass-based articles, consumer electronic product comprising the same, and glass. Specifically, the prior art fails to teach a glass-based article having a compressive stress layer that extends from a surface to a depth of compression and that has a stress of at least 25 MPa, further comprising a hydrogen-containing layer that extends from the surface to a depth of layer, wherein the hydrogen concentration in the layer decreases from a maximum value to the depth of layer that has a value of greater than 5 μm, and wherein the glass-based article has a composition in the center comprising SiO2, Al2O3, K2O, R2O, P2O5, and Li2O, with the P2O5 content being 3.5-6.0 mol% and the Li2O content being 2.0-5.0 mol%, and wherein the amounts of R2O and Al2O3 are such that a ratio of said amounts is 1.4 or less. The prior art also does not teach or suggest a glass-based article having a compressive stress layer that extends from a surface to a depth of compression and that has a stress of at least 25 MPa, further comprising a hydrogen-containing layer that extends from the surface to a depth of layer, wherein the hydrogen concentration in the layer decreases from a maximum value to the depth of layer that has a value of greater than 5 μm, and wherein the glass-based article has a composition in the center comprising SiO2, Al2O3, K2O, R2O, P2O5, and Li2O, with the P2O5 content being 3.5-6.0 mol% and the Li2O content being 2.0-5.0 mol%, and wherein the amounts of R2O and Al2O3 are such that a ratio of said amounts is 1.4-1.9. The prior art further does not teach or suggest a glass-based article having a compressive stress layer that extends from a surface to a depth of compression and that has a stress of at least 25 MPa, further comprising a hydrogen-containing layer that extends from the surface to a depth of layer, wherein the hydrogen concentration in the layer decreases from a maximum value to the depth of layer that has a value of greater than 5 μm, and wherein the glass-based article has a composition in the center comprising SiO2, Al2O3, K2O, R2O, and P2O5, with the P2O5 content being 3.5-6.0 mol%, and wherein the amounts of R2O and Al2O3 are such that a ratio of said amounts is 1.4-1.9, and wherein the glass-based article does not substantially phase separate. Finally, the prior art does not teach or suggest a glass comprising 55.0-65.0 mol% SiO2, 10.0-15.0 mol% Al2O3, 0-10.0 mol% B2O3, 6.0-15.0 mol% K2O, 3.5-6.0 mol% P2O5, and R2O in an amount such that the value of (R2O+P2O5)/Al2O3 is 1.4-1.9, and wherein the glass does not substantially phase separate. 
The most relevant prior art references found are Bookbinder et al (US 2012/0277085) and Amin et al (US 2015/0259244). The difference from instant claims is that while Bookbinder et al teaches a method of forming a glass-based article comprising the step of exposing the glass-based article to 100% steam atmosphere resulting in a hydrogen-containing layer extending from the surface of the glass-based article to a depth of layer of about 60 µm, wherein the hydrogen-containing layer (OH-group) concentration decreases from a maximum to the depth of layer, the article further having a compressive stress level of greater than 25 MPa and a depth of layer greater than 5 μm, and the glass article comprising SiO2, Al2O3, and K2O in ranges such that the R2O/Al2O3 ratio can be below 1.4, Bookbinder does not teach or suggest any glass having the P2O5 and Li2O ranges of the instant claims 1 or 9, and there would not be motivation found in the prior art to modify Bookbinder to have these compositional features. Further, the Bookbinder P2O5 range only broadly overlaps that of the instant claims and is not sufficiently close in its overlap to render obvious the instantly claimed glass articles or glass, because the compositional features of these have been shown to be critical and to produce unexpected results. Amin teaches a glass comprising SiO2, Al2O3, and K2O (see claim 8) along with P2O5 and Li2O in amounts such that the ranges significantly overlap the corresponding ranges of the instant claims; however, Amin does not teach Li2O and P2O5 in a single glass embodiment as represented by examples or claim dependency such that the corresponding amount limitations of the instant claims would be met, and thus would not be able to be used by one of ordinary skill in the art to modify Bookbinder to have the compositional limitations of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW14 January 2022